DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated February 11, 2022.

As for Applicant’s argument regarding amended independent claims 1, 10, and 19: “The predetermined condition (e.g., the predetermined time) in Par. [0118] of Kim is a merely a trigger for activating the virtual touch pad mode. The predetermined condition of Kim is not used to process a virtual trackpad touch input signal received while the virtual trackpad area is already displayed, as recited in Applicant's claim 1.” (Remarks, page 11); that may be true, however, after the virtual touch pad of Kim is displayed, there certainly are virtual touch pad input signals received and processed.

As for Applicant’s argument regarding amended independent claims 1, 10, and 19: “In addition, Applicant can find no disclosure in Kim of receiving a non-trackpad touch input signal from outside the virtual trackpad area while the virtual trackpad area is displayed, and processing the non-trackpad touch input signal with at least one touch detection algorithm that applies a non-trackpad threshold value (which is different from the virtual trackpad threshold value). Par. [0113] of Kim merely discloses displaying at least one user-selectable icon on a touch screen display.” (Remarks, page 11); even if Kim does not explicitly teach that the user can select one of the icons on the touch screen through a non-virtual touch pad means once the virtual touch pad has been invoked, it is obvious that the icons on the touch screen are still available to the user’s direct touch even after the virtual touch pad has been invoked.
In addition, paragraph 138 of Kim teaches “In the state where the icon 210 (fig 8) has been selected by the pointer 212, the user touches the virtual touch pad 214 with a pressure greater than a predetermined pressure or with an area greater than a predetermined area, thereby executing the corresponding icon 210.”  Therefore, Kim does teach thresholds relating to the virtual touch pad 214.  These virtual touch pad thresholds are different than what would be used for non-touch pad inputs.

Accordingly, independent claims 1, 10, and 19 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
lable to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0153951 A1).

Instant Claim 1: On a computing device comprising a touch screen display,  (“The terminal may include: a touch screen;” (Kim, paragraph 15)  The terminal and touch screen of Kim correspond to the computing device and touch screen display of the claim, respectively.)

a method for performing touch detection within a virtual trackpad area of the touch screen display to provide a physical trackpad user experience,  (“As shown in FIG. 4, when the hovering or touch on the touch screen 204 meets a predetermined condition, it is possible to enter the virtual touch pad mode. … The predetermined condition may allow the hovering or touch to occur at one position of the touch screen 204 during a time period longer than a predetermined period of time.” (Kim, paragraphs 117-118)  The position on the touch screen 204 referenced by Kim corresponds to the virtual trackpad area of the claim.)

the method comprising: displaying the virtual trackpad area on the touch screen display;  (“FIGS. 8 and 9 show that the virtual touch pad 214 is clearly displayed on the touch screen 204.” (Kim, paragraph 148))

receiving a virtual trackpad touch input signal while the virtual trackpad area is displayed; determining that the virtual trackpad touch input signal is received from within the virtual trackpad area of the touch screen display;  (“Here, the user may change the position of the pointer 212 (fig 8) on the touch screen 204 by changing the position of the hovering over the virtual touch pad 214.” (Kim, paragraph 138))

Kim does not explicitly teach the following limitations of this claim:

receiving a non-trackpad touch input signal from outside the virtual trackpad area while the virtual trackpad area is displayed; processing the non-trackpad touch input signal with at least one touch detection algorithm that applies a non-trackpad threshold value; … and on condition of determining that the virtual trackpad touch input signal is received from within the virtual trackpad area, processing the virtual trackpad touch input signal with the at least one touch detection algorithm applying a virtual trackpad threshold value that is different from the non-trackpad threshold value.

These limitations are, however, obvious.

receiving a non-trackpad touch input signal from outside the virtual trackpad area while the virtual trackpad area is displayed;  (Even if Kim does not explicitly teach that the user can select one of the icons on the touch screen 204 through a non-virtual touch pad means once the virtual touch pad 214 has been invoked, it is obvious that the icons on the touch screen are still available to the user’s direct touch even after the virtual touch pad 214 has been invoked.  The user may certainly touch the touch screen 204 outside of the virtual touch pad 214.)

processing the non-trackpad touch input signal with at least one touch detection algorithm that applies a non-trackpad threshold value; … and on condition of determining that the virtual trackpad touch input signal is received from within the virtual trackpad area, processing the virtual trackpad touch input signal with the at least one touch detection algorithm applying a virtual trackpad threshold value that is different from the non-trackpad threshold value.  (“In the state where the icon 210 (fig 8) has been selected by the pointer 212, the user touches the virtual touch pad 214 with a pressure greater than a predetermined pressure or with an area greater than a predetermined area, thereby executing the corresponding icon 210.” (Kim, paragraph 138)  Therefore, Kim does teach thresholds relating to the virtual touch pad 214.  These virtual touch pad thresholds are different than what would be used for non-touch pad inputs.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the computing device as taught by Kim, wherein the user touches the virtual touch pad when the virtual touch pad is invoked; with allowing the user to touch the touch screen outside of the virtual touch pad.  Typically, a user touching outside the virtual touch pad would end the virtual touch pad mode.


Instant Claim 2: The method of claim 1, wherein the at least one touch detection algorithm comprises a tap detection algorithm,  (“A virtual touch pad operation method includes: determining whether or not a hovering input or a touch input to a touch screen meets a predetermined condition;” (Kim, abstract)  The touch input of Kim corresponds to the tap input of the claim.)

the non-trackpad threshold value is a non-trackpad time period,  (When the user of Kim touches the display screen 204 outside the virtual touch pad 214, the virtual touch pad 214 is not a factor.)

and the virtual trackpad threshold value is a virtual trackpad time period that is longer than the non-trackpad time period.  (There are only three possibilities: the virtual touch pad threshold of Kim is shorter than the non-touch pad threshold, longer, or equal.  Therefore, it would be obvious to try each scenario.)


Instant Claim 7: The method of claim 1, further comprising: utilizing a non-trackpad touch sensor report rate for the non-trackpad touch input signal received from outside the virtual trackpad area; and Page 29utilizing a trackpad touch sensor report rate for the trackpad touch input signal received from within the virtual trackpad area,  (“As shown in FIG. 4, when the hovering or touch on the touch screen 204 meets a predetermined condition, it is possible to enter the virtual touch pad mode. … The predetermined condition may allow the hovering or touch to occur at one position of the touch screen 204 during a time period longer than a predetermined period of time.” (Kim, paragraphs 117-118)  The position on the touch screen 204 referenced by Kim corresponds to the virtual trackpad area of the claim.  Therefore, Kim utilizes different conditions under a possibility of entering the virtual touch pad mode as opposed to the user selecting an icon on the screen, for example.)

wherein the trackpad touch sensor report rate is faster than the non-trackpad touch sensor report rate.  (Although Kim does not explicitly disclose one type of report rate being faster than the other type of report rate, making one type of report rate faster would be obvious since there are a finite number of possibilities: either the virtual touch pad rate is faster, the non-virtual touch pad rate is faster, or the two rates are equal.)


Instant Claim 8: The method of claim 1, wherein determining that the virtual trackpad touch input signal is received from within the virtual trackpad area comprises receiving an indication from a virtual trackpad application.  (“As shown in FIG. 4, when the hovering or touch on the touch screen 204 meets a predetermined condition, it is possible to enter the virtual touch pad mode. … The predetermined condition may allow the hovering or touch to occur at one position of the touch screen 204 during a time period longer than a predetermined period of time.” (Kim, paragraphs 117-118)  The predetermined condition of Kim corresponds to the virtual trackpad application of the claim.)


Instant Claim 9: The method of claim 1, further comprising: providing a non-trackpad excitation voltage to electrodes of the touch screen display outside the virtual trackpad area; and providing a virtual trackpad excitation voltage to other electrodes of the touch screen display within the virtual trackpad area,  (“FIGS. 23a to 23d are structure views showing the shape of an electrode formed in the touch sensing module according to the embodiment.” (Kim, paragraph 42)  Voltages are applies to the electrodes of Kim.)

wherein the virtual trackpad excitation voltage is greater than the non-trackpad excitation voltage.  (Although Kim does not explicitly disclose one type of voltage being greater than the other type of voltage, making one type of voltage higher would be obvious since there are a finite number of possibilities: either the virtual touch pad voltage is higher, the non-virtual touch pad voltage is higher, or the two voltages are equal.)


Instant Claim 10: a processor; (“FIG. 1 is a structure view of the terminal 100 according to the embodiment of the present invention. The terminal 100 according to the embodiment of the present invention may include the touch screen 204 and a processor 140.” (Kim, paragraph 94))

and a memory storing instructions executable by the processor to provide a physical trackpad user experience via the virtual trackpad area,  (“The terminal 100 (fig 1) according to the embodiment of the present invention may further include a controller 110 and a memory 120.” (Kim, paragraph 105)  The memory 120 of Kim stores instructions for executing the operations of the terminal 100.)

Apparatus claim 10 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 10 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 11: (Claim 11 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 8, and thus, is rejected under similar rationale.)

Instant Claim 18: (Claim 18 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 19: a second touch screen display rotatably coupled to the first touch screen display,  (Although Kim does not teach a dual-display terminal, such electronic devices are well known in the art, particularly a second display rotatably coupled to the first display via a hinge.  In this way the terminal may be in an open or closed position.)

	The remainder of claim 19 is substantially identical to claim 10, and thus, is rejected under similar rationale.


Instant Claim 20: The computing device of claim 19, wherein the at least one touch detection algorithm is a tap detection algorithm, a palm detection algorithm, or a jitter restrictor algorithm.  (“A virtual touch pad operation method includes: determining whether or not a hovering input or a touch input to a touch screen meets a predetermined condition;” (Kim, abstract)  The touch input of Kim corresponds to the tap input of the claim.)


Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Garcia (US 2020/0348807 A1).

Instant Claim 3: The method of claim 1, wherein the at least one touch detection algorithm comprises a palm detection algorithm, the non-trackpad threshold value is a non-trackpad palm designation threshold, and the virtual trackpad threshold value is a virtual trackpad palm designation threshold that reduces biasing towards classifying the virtual Page 28trackpad touch input signal as a user's palm as compared to the non-trackpad palm designation threshold.  (Kim teaches the terminal in accordance with claim 1, but does not disclose accounting for a user’s palm as a touch input.  However, in the same field of endeavor, Garcia teaches the possibility of a user using his palm for a touch input to a touch screen: “For example, in situations where the device or the component of the device is in contact with a surface of a user that is sensitive to touch (e.g., a finger, palm, or other part of a user's hand),” (Garcia, paragraph 83)  Therefore, it is known in the art that a user’s palm may act as a touch input to touch screens, and it would be obvious for the device of Kim to similarly incorporate such a possibility into the touch detection methods as does Garcia.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the terminal and touch screen as taught by Kim; with the touch screen as taught by Garcia, along with the possibility that the user’s palm may act as a touch input to the touch screen.  Such a combination incorporates a known type of touch input (Garcia) into a known touch screen in order to yield the predictable result of having the functionality of Kim’s terminal and touch screen be reliably responsive to the user using his palm as a touch input.


Instant Claim 4: The method of claim 1, wherein the at least one touch detection algorithm comprises a jitter restrictor algorithm, the non-trackpad threshold value is a non-trackpad distance between reported touch locations, and the virtual trackpad threshold value is a virtual trackpad distance between reported touch locations that is smaller than the non-trackpad distance between reported touch locations.  (Kim teaches the terminal in accordance with claim 1, but does not disclose correcting for jitter.  However, in the same field of endeavor, Garcia teaches jitter correction a touch input to a touch screen: “In some embodiments, the device employs intensity hysteresis to avoid accidental inputs sometimes termed " jitter," where the device defines or selects a hysteresis intensity threshold with a predefined relationship to the press-input intensity threshold (e.g., the hysteresis intensity threshold is X intensity units lower than the press-input intensity threshold or the hysteresis intensity threshold is 75%, 90%, or some reasonable proportion of the press-input intensity threshold).” (Garcia, paragraph 220)  Therefore, it is known in the art to correct for jitter, and it would be obvious for the device of Kim to similarly incorporate such a correction scheme into the touch detection methods as does Garcia.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the terminal and touch screen as taught by Kim; with the touch screen as taught by Garcia, along with jitter correction.  Such a combination incorporates a known touch input correction (Garcia) into a known touch screen in order to yield the predictable result of having the functionality of Kim’s terminal and touch screen be reliably responsive to the user’s intended touch input.


Instant Claim 5: The method of claim 4, further comprising: determining that a noise level is greater than a noise level threshold; and on condition of determining that the noise level is greater than the noise level threshold, processing the virtual trackpad touch input signal with the jitter restrictor algorithm applying the non-trackpad distance between reported touch locations.  (“In other embodiments, peripherals interface 118 (fig 1A) transmits event information only when there is a significant event (e.g., receiving an input above a predetermined noise threshold and/or for more than a predetermined duration).” (Garcia, paragraph 160)  Therefore, it is known in the art to correct for noise, and it would be obvious for the device of Kim to similarly incorporate such a correction scheme into the touch detection methods as does Garcia.)


Instant Claim 6: The method of claim 5, further comprising, after determining that the noise level is greater than the noise level threshold, processing the virtual trackpad touch input signal with at least one of a tap detection algorithm applying a virtual trackpad time period and a palm detection algorithm applying a virtual trackpad palm designation threshold that reduces biasing towards classifying the virtual trackpad touch input signal as a user's palm as compared to a non-trackpad palm designation threshold.  (Just as Garcia applies anti-noise algorithms to touch detection, so too would be obvious for Kim to implement similar methods.)


Instant Claim 12: (Claim 12 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 13: (Claim 13 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 6, and thus, is rejected under similar rationale.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626